Citation Nr: 0103318	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1970.

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; bladder 
incontinence as residual of prostate cancer, status post 
radical retropubic prostatectomy, evaluated as 40 percent 
disabling; partial tear, anterior cruciate ligament of the 
right knee, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and hearing loss of the 
left ear, evaluated as noncompensable.  The combined 
schedular evaluation is 70 percent.  Entitlement has been 
established to special monthly compensation for loss of use 
of a creative organ.

While a substantial quantity of medical treatment reports has 
been associated with the claims file, there is no evidence of 
a competent medical opinion addressing whether the veteran 
has been rendered unemployable by reason of his multiple 
service-connected disabilities.  Also, contemporaneous 
comprehensive VA medical and psychiatric examinations to 
ascertain the current nature and extent of severity of the 
veteran's service-connected disabilities would materially 
assist in the adjudication of his appeal.

The possibility exists that the veteran may be in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The Court has held that the medical records utilized 
by the SSA in awarding disability benefits should be the 
subject of review by VA in determining a veteran's 
eligibility to receive total disability benefits based on 
inability to work.  Massors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No .106-475, § 7, subpart(a), 114 Stat. 2096 
(2000).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for his service-connected 
disabilities, and opinions referable to 
his ability to work in view of his 
service-connected disabilities.

After obtaining any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the RO should obtain 
from the SSA the records pertinent to his 
claim as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action taken with respect to the 
claim.

4.  After the aforementioned documents 
have been obtained, the RO should arrange 
for a VA Social and Industrial Survey 
interview with the veteran.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the interviewer prior and pursuant to 
the interview of the veteran and the 
report should be annotated in this 
regard.  The interviewer should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities.  

The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability solely from 
service-connected disabilities.

5.  The RO should arrange for a VA ear 
disease-audiology examination to 
ascertain the current nature and extent 
of severity of his hearing loss of the 
left ear and tinnitus.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the 
examination report in this regard.  Any 
further indicated special studies should 
be conducted.  Any opinions expressed by 
the examiner as to the nature and extent 
of severity of the veteran's left ear 
hearing loss and tinnitus must be 
accompanied by a complete rationale.

6.  The RO should arrange for a VA 
special genitourinary examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his bladder incontinence as residual 
of prostate cancer.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  Any opinions expressed by the 
examiner as to the severity of the 
veteran's genitourinary disability must 
be accompanied by a complete rationale.

7.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his partial tear of 
the anterior cruciate ligament of the 
right knee.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies must be 
conducted.  Any opinions expressed by the 
examiner as to the extent of severity of 
the veteran's right knee disability must 
be accompanied by a complete rationale.

8.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD and whether his service-
connected disabilities have rendered him 
unable to work.  The claims file, a copy 
of the criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner must be requested to express an 
opinion as to whether the veteran's 
service-connected disabilities in the 
aggregate have rendered him unemployable 
for VA compensation purposes.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action, 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 104-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast Letter 00-87 (November 17, 2000).  
Stegall. Supra.

10.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to a TDIU.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16 (2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a VA examination without good cause shown may 
adversely affect the outcome of his claim for a TDIU.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

